Title: From John Quincy Adams to Executors of John Adams’s Estate, 17 September 1826
From: Adams, John Quincy
To: Executors of John Adams’s Estate


				(Proposals by J. Q. Adams to Executors—For Settlement on T. B. Adams and his 6. Children—) approved by Josiah Quincy.—
					
					September 17, 1826
				
				By the Will of my deceased Father, all that part of his Real Estate, lying on both sides of the antient County road, from Boston to Plymouth, containing by Estimation one hundred and three Acres more or less together with the Mansion house, gardens and buildings thereon situated, were given to me in fee-simple, upon Condition that I pay or secure to be paid with interest within three years after his decease to his Executors the sum of ten thousand Dollars—By conveyances made subsequent to the date of his Will, and before his decease, part of the land was alienated, and according to the survey made by Mather Withington, since his death, its extent now is 95 Acres 2 Quarters and 1. Rod—I accept the devise, in the present Condition of the Land, upon the Condition prescribed of the payment for the whole, and propose to give to the Executors, my Bond, with my Son G. W. Adams, for Surety, for the payment to them within three years of ten thousand Dollars, with Interest from the fourth of July last.All the rest and residue of his Estate, Real, personal and mixed, he ordered to be sold by his Executors—After the payment of his debts and funeral expenses he ordered that the proceeds of the sale, together with the sum paid or secured to be paid by me, should be applied and appropriated in fourteen equal portions—to1. John Quincy Adams2. Thomas Boylston Adams3. Thomas Boylston Adams junr4. Isaac Hull Adams5. John Quincy Adams junr.6. Joseph Harrod Adams.7. Abigail Adams8. Elizabeth Coombs Adams.9. William Steuben Smith10. John Adams Smith11. Caroline Amelia De Wint.12. Suzanna Boylston Clark13. Abigail Louisa Smith Johnson.14. Catherine Louisa Smith.He also prescribed, by another clause of his Will, that his Executors should retain in their hands all the portions of his Estate devised to his Son, Thomas Boylston Adams, and to his six children above named, that they put the same out to interest and hold the same in trust; paying the said interest to his said Son Thomas Boylston Adams, or to the support of his family, or forming an accumulating fund for the benefit of his children, at their discretion, until his said children attain the age of twenty-one years, and as each attain the said age, that his Executors should pay over such child’s portion to him or her successively—and after the decease of the said Thomas Boylston Adams, that his portion should be equally divided among his then surviving children. In order to carry this provision of the Will into effect, I  propose.To give in my individual capacity my Bond, to the Executors of my father’s Will, under an adequate penalty and secured by mortgages of Real Estate, or by pledges of Stocks, to the satisfaction of my Co-Executor, and of the Judge of Probate, for the performance of the following Conditions.First—to pay to the said Thomas Bolyston Adams, for the support of his family, unless the Executors should think proper hereafter otherwise to provide—in quarterly payments to commence on the first of January next, at the rate of six per Cent a year, upon the amount of the proceeds of the Estate, devised to him and to his six children; and until the time when by the will of Providence one of his Children may attain the age of twenty one years.Second—That when either of his children shall attain the age of twenty-one years, I shall pay to him or her, the amount of his or her portion, upon his or her giving to the Executors a good and sufficient receipt, acquittance and discharge for the same; and upon the release, or reconveyance, to me, of so much of the mortgaged or pledged property, as shall have been applied as security for the payment of the said Child’s portion.Third—That the same payment shall be made by me, and the same receipt, acquittance and discharge to the Executors—and the same release or reconveyance of mortgaged or pledged property to me, in the case of each of the children of the said Thomas Boylston Adams, as he or she shall come to the age of twenty-one years.Fourth—That in proportion as the portion of each child shall be paid to him or her, the quarterly interest, to be paid to the said Thomas Boylston Adams, for the support of his family, shall be reduced by the amount of six per Cent a year upon the sum of the portion so paid off. Fifth—That in the event of the decease of the said Thomas Boylston Adams, I will pay in such manner as my Co-Executor, and the Judge of Probate for the County of Norfolk shall approve, The portion devised to the said Thomas Boylston Adams, to be divided among his then surviving children; upon their giving a like receipt, acquittance and discharge to the Executors, and upon the release or reconveyance to me of so much of the mortgaged or pledged property as shall have been applied as security for the disposal of the said portion conformably to the Will. Sixth—That in the event of the decease of either of the said six children, before he or she shall attain the age of twenty-one years, (a case not provided for in the Will) I will make payment of his or her portion, in such manner, comformable to the Law, as my Co-Executor, and the judge of Probate shall approve; so that the Executors may be discharged of their trust; and upon the Execution of such release or reconveyance to me of the property mortgaged or pledged, as may discharge it from all incumbrance.The six Children of Thomas Boylston Adams, will attain, with the blessing of God, the age of twenty one years, successively as follows.Abigail Smith Adams, born 29. July 1806. will be of age on the 28th. of July 1827Elizabeth Coombs Adams9. Feby. 18088. Feby 1829.Thomas Boylston Adams junr.4. Augt. 1809.3. Augt. 1830Isaac Hull Adams26 May 181325. May 1834John Quincy Adams junr.15. Decr. 181514. Decr 1836Joseph Harrod Adams16. Decr 181715. Decr 1838
					
				
				
			